DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/18/2022.  As directed by the amendment: claims 1, 7, 8 and 11 have been amended, claims 2-5, 14 and 16 have been cancelled, no new claims have been added, and claim 20 remains withdrawn from consideration as being drawn to a non-elected invention. Thus, claims 1, 6-11 and 17-19 are presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US PG Pub. 2018/0280166), hereinafter Walsh.
Regarding claims 1 and 9, Walsh discloses a stent, example illustrated in Figures 1A, 1B and 1F, configured to span a stricture in a body lumen, comprising a tubular body (100) having an overall longitudinal length extending from a first end to a second end, and configured to shift between a delivery configuration and a deployed configuration ([0022], Lines 1-8); wherein in the deployed configuration the tubular body (100) defines a first flange portion (112) proximate the first end, a second flange portion (122) proximate the second end, and a saddle portion (130) extending from the first flange portion (112) to the second flange portion (122); the saddle portion (130) has an outer radial extent (d2), the first flange portion (112) has a first outer radial extent (d1), and the second flange portion (122) has a second outer radial extent (d1); the first and second outer radial extents (d1) are greater than the outer radial extent (d2) of the saddle portion; a longitudinal length of the saddle portion (130) is at least 50%, more specifically at least 75%, of the overall longitudinal length of the tubular body, illustrated in Figures 12A and 1F ([0022], Lines 8-14, 39-42; [0023], Lines 24-26 & [0029], Lines 1-12); and wherein the first flange portion (112) includes a first flange (114) proximate the first end and a second flange (116) longitudinally spaced apart from the first flange (114) toward the second end, and the second flange portion (122) includes a third flange (126) proximate the second end and a fourth flange (124) longitudinally spaced apart from the third flange (126) toward the first end, illustrated in Figure 1F; and though it is not specifically disclosed that the first and second flanges, and the third and fourth flanges, are spaced apart by about 5 mm to about 10 mm, this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate sizing/proportion/distance between the first and second flanges, and the third and fourth flanges, including being spaced apart by about 5-10 mm, based on the intended use/implant location and/or tissue size of the patient; it is also to be noted that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that Walsh discloses that the space between the first and second flanges, and the third and fourth flanges (W1 & W2, respectively) may be sufficient to contact and firmly compress tissue in order to aid in retention of the stent in the implanted location/position ([0023], Lines 1-4); and though the example of location/tissue compressed may differ between Walsh and the current application at hand, both devices/sets of flanges are intended for the same purpose, i.e. a stent having sets of flanges which are spaced in such a way as to aid in retaining the stent in an appropriate implanted location/position.
Regarding claim 6, Walsh discloses the stent of claim 1, wherein in the deployed configuration, the first flange portion (112) is configured to resist a first radial inward force, the second flange portion (122) is configured to resist a second radial inward force, and the saddle portion (130) is configured to resist a third radial inward force less than the first radial inward force and the second radial inward force, illustrated in Figure 1B ([0024]).
Regarding claim 7, Walsh discloses the stent of claim 6, wherein in the deployed configuration, the first flange portion is configured to resist the first radial inward force that is within 10% of the second radial inward force ([0023], Lines 24-25 & [0024], Lines 1-5 – to clarify, since both first and second flange portions have the same diameters, are made up of the same material, and constructed in the same way, i.e. woven/braided, they would therefore be configured to resist the same radial inward force, specifically, the first and second radial forces would be equal; thereby meeting the claimed limitation of the forces being within 10% of each other).
Regarding claim 8, Walsh discloses the stent of claim 6, wherein in the deployed configuration, the saddle portion is configured to resist the third radial inward force that is less than the first or second radial inward force ([0024]); and though it is not specifically disclosed that the third radial inward force is 75% less than the first or second radial inward force, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Walsh discloses that the saddle portion can be more flexible than the first and second flange portions, and that the knit/weave pattern and/or pitch of the saddle portion can be adjusted as necessary for desired flexibility, i.e. how much radial inward force the portion is configured to resist ([0024]).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate flexibility/third radial inward force the saddle portion is configured to resist, including 75% less than the first or second radial inward force, based on the intended use/patient need and/or implant location.  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or critically to, the parameter of the third radial inward force being 75% less than the first or second radial inward force, as opposed to any other amount/percentage.
Regarding claim 10, Walsh discloses the stent of claim 1, wherein at least a portion of the tubular body (100) includes a cover member (142), illustrated in Figure 1A ([0022], Lines 15-17).
Regarding claim 11, Walsh discloses an esophageal stent comprising a tubular body (100), illustrated in Figures 1A and 1F, configured to shift between delivery and deployed configurations ([0022], Lines 1-8), the tubular body (100) having an overall longitudinal length extending from a first end to a second end; wherein in the deployed configuration the tubular body defines first flange portion (112) proximate the first end, a second flange portion (122) proximate the second end, and a saddle portion (130) extending from the first flange portion (112) to the second flange portion (122); the saddle portion (130) has an outer radial extent (d2), the first flange portion (112) has a first outer radial extent (d1), and the second flange portion (122) has a second outer radial extent (d1); the first and second outer radial extents (d1) are greater than the outer radial extent (d2) of the saddle portion; wherein in the deployed configuration, the first flange portion comprises a first flange portion (112) comprises a first flange (114) proximate the first end and a second flange (116) longitudinally spaced apart from the first flange (114) toward the second end; and wherein in the deployed configuration, the second flange portion (122) comprises a third flange (126) proximate the second end and a fourth flange (124) longitudinally spaced apart from the third flange (126) toward the first end, illustrated in Figures 1A and 1F ([0023], Lines 24-26); and though it is not specifically disclosed that the first and second flanges, and the third and fourth flanges, are spaced apart by about 5 mm to about 10 mm, this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate sizing/proportion/distance between the first and second flanges, and the third and fourth flanges, including being spaced apart by about 5-10 mm, based on the intended use/implant location and/or tissue size of the patient; it is also to be noted that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that Walsh discloses that the space between the first and second flanges, and the third and fourth flanges (W1 & W2, respectively) may be sufficient to contact and firmly compress tissue in order to aid in retention of the stent in the implanted location/position ([0023], Lines 1-4); and though the example of location/tissue compressed may differ between Walsh and the current application at hand, both devices/sets of flanges are intended for the same purpose, i.e. a stent having sets of flanges which are spaced in such a way as to aid in retaining the stent in an appropriate implanted location/position.
Regarding claims 17 and 18, Walsh discloses the esophageal stent of claim 11, wherein in the deployed configuration, the second outer radial extent (d1) is within 10%, and more specifically within 5%, of the first outer radial extent (d1), illustrated in Figure 1A ([0023], Lines 24-25 – to clarify, both first and second flange portions have the same diameter/outer radial extent of d1; thus meeting the claimed limitation of the first and second out radial extents being within 10, and more specifically 5%, of one another).
Regarding claim 19, Walsh discloses the esophageal stent of claim 11, wherein at least a portion of the tubular body (100) includes a cover member (142), illustrated in Figure 1A ([0022], Lines 15-17).

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant argues the rejection of, currently amended, independent claims 1 and 11 as being unpatentable over the prior art of Walsh, stating that the prior art does not teach that the first and second flanges, and the third and fourth flanges, are spaced apart by about 5 mm to about 10 mm; and it would not be obvious to modify the device of Walsh to attain the above mentioned spacing since Walsh discloses an example/embodiment of a distance which is “much closer together than in the claimed structure”.  Examiner respectfully disagrees with Applicant’s assertion.  As mentioned above, though Walsh discloses an embodiment/example where the device is used at a location different than/the flanges are spaced apart at a different distance than that of the current application at hand, the function/purpose of the sets of flanges, of both devices (the device of Walsh and that of the current application at hand) are the same. Walsh discloses that the space between the first and second flanges, and the third and fourth flanges may be sufficient to contact and firmly compress tissue in order to aid in retention of the stent in the implanted location/position (Walsh: [0023], Lines 1-4); while the originally filed specification of the current application essentially discloses the same purpose/use of the flanges (pg. 26, line 28 – pg. 27, line 5).  Furthermore, it is to be noted that in the distance examples/embodiment disclosed by Walsh in paragraph [0029], and referenced by Applicant, it states “at least 0.25 mm, at least 0.75 mm, at least 1.00 mm, etc.” (emphasis added), meaning the space/distance can be larger; and there is nothing mentioned, or suggested, in the disclosure of Walsh, which would lead one having ordinary skill in the art to believe having a larger/different space/distance between the flanges would alter the function of the device and/or teach away from the intended use of the device. Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate sizing/proportion/distance between the first and second flanges, and the third and fourth flanges, including being spaced apart by about 5-10 mm, based on the intended use/implant location and/or tissue size of the patient; and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, neither the claim(s), nor the originally filed specification gave any reason/benefit for, or critically to, the parameter(s) of the first and second flanges, and the third and fourth flanges, being spaced apart from one another, specifically in the range of about 5-10 mm, as opposed to any other space/distance; in fact, the originally filed specification of the current application at hand discloses multiple distance ranges, including “about 2 mm to about 20 mm” (and “about 2 mm” would be considered to be in an overlapping range/size as “at least 1.0 mm”).  Therefore, the rejection of independent claims 1 and 11, as being unpatentable over the prior art of Walsh, is deemed to be proper, and stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774